JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-01001-CR
                                  NO. 01-14-01002-CR
                                  NO. 01-14-01003-CR

                       DENNIS JAMES POLEDORE, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

                Appeal from the 240th District Court of Fort Bend County
         (Tr. Ct. No. 05-DCR-42537B; 05-DCR-42538B; and 05-DCR-42572B)

      The cause heard today by the Court is an appeal from the order signed by the court
below on November 12, 2014. After inspecting the record of the court below, it is the
opinion of this Court that it has no jurisdiction over these appeals. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeals be dismissed.

The Court orders that this decision be certified below for observance.

Judgment rendered March 3, 2015.

Judgment rendered by panel consisting of Justices Keyes, Bland, and Massengale.   y